IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 ANTHONY BRYANT,                                 :   No. 15 EAP 2020
                                                 :
                      Appellant                  :   Appeal from the Order of the
                                                 :   Commonwealth Court dated March 4,
            v.                                   :   2020, at No. 191 MD 2020.
                                                 :
 BARRY SMITH, SUPERINTENDENT                     :
 AND, C. WALSTROM, RECORD ROOM                   :
 SUPERVISOR, OF THE STATE                        :
 CORRECTIONAL INSTITUTION AT                     :
 HOUTZDALE,                                      :
                                                 :
                      Appellees


                                           ORDER


PER CURIAM                                                DECIDED: August 13, 2020
       AND NOW, this 13th day of August, 2020, the Notice of Appeal is QUASHED. See

Pa.R.A.P. 910(a)(5) (“Only the questions set forth in the [jurisdictional] statement, or fairly

comprised therein will ordinarily be considered by the Court.”).